DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 26, 2021 has been entered. 
 Response to Arguments
 Applicant's arguments filed January 26, 2021 with respect to rejection of claims 1-4, 6, 12, 13, 21 and 22 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Linares U.S. publication no. 2011/0035012 A1 in view of Humphreys et al. U.S. publication no. 2005/0171610 (“Humphreys”); rejection of claims 14 and 19 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Linares in view of Humphreys and further in view of Saum et al. U.S. patent no. 6,017,975 (“Saum”); and rejection of claims 10 and 18 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Linares in view of Humphreys and further in view of Trieu, U.S. publication no. 2008/0021557 ("Trieu") have been fully considered but they are not persuasive.
Applicant argues that there is no motivation to apply the express teaching for polymer on polymer material including the use of “different materials” including PEEK and UHMWPE in a polymer on polymer construction (paragraph [0072] of Humphrey) of Humphrey in the invention of Linares, which expressly teaches a polymer on polymer combination for use in a knee or hip joint substantially as claimed.  In particular, Applicant argues that the two disclosures are not from the same field of endeavor, since Linares teaches a knee or hip implant, while Humphrey teaches a spinal implant. However, in response to Applicant's argument that spine and hip/knee orthopedics of the prior art to Humphrey and Linares are non-analogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the Applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, both pieces of prior art are in the orthopedic implant field of endeavor and reasonably pertinent to the particular problem with which Applicant was concerned, namely the use of polymer on polymer bearing implants.  For example, paragraph [0008] of Applicant’s originally filed disclosure states, “…The bearings are used in artificial joints that replace biological joints such as hips, knees, shoulders, elbows, fingers and spine…” and paragraph [0018] of Applicant’s originally filed disclosure states, “…the PEEK-on- UHMWPE bearing couple of the present invention can be used for both small and large weight bearing joints with both conforming bearing designs such as ball-in-socket joints (hips, spines and shoulders) and non-conforming bearing designs (knees, elbows, etc.)” and originally filed claim 11, which states, “the joint is selected from the group consisting of a hip joint, knee joint, spine joint, shoulder joint, elbow joint, toe joint, finger joint and ankle joint” (see claim set filed January 25, 2018).  Among other things, this evidence demonstrate that 
Additionally, on page 8 of Applicant’s remarks, Applicant alleges Humphreys “fails to teach anything about whether the two polymers in the construction should be the same polymer [or] different polymers”.  The language of paragraph [0072] of Humphreys replied upon for the rejection states:
[0072] The spacer 102 and the two endplate assemblies 104, 106 may be formed of any suitable biocompatible material including metals such as cobalt-chromium alloys, titanium alloys, nickel titanium alloys, and/or stainless steel alloys. Ceramic materials such as aluminum oxide or alumnia, zirconium oxide or zirconia, compact of particulate diamond, and/or pyrolytic carbon may also be suitable.  Polymer materials may also be used, including any member of the polyaryletherketone (PAEK) family such as polyetheretherketone (PEEK), carbon-reinforced PEEK, or polyetherketoneketone (PEKK); polysulfone; polyetherimide; polyimide; ultra-high molecular weight polyethylene (UHMWPE); and/or cross-linked UHMWPE. The spacer and endplate assemblies 104, 106 may be formed of different materials, thus permitting metal on metal, metal on ceramic, metal on polymer, ceramic on ceramic, ceramic on polymer, or polymer on polymer constructions.  To create a smoot articulation between all contacting surfaces, the superior retaining portion, the inferior retaining portion, and at least some of the surfaces of the spacer may be ground and polished. [emphasis added]

 Examiner disagrees with Applicant’s allegation and contends that the Humphreys disclosure teaches and/or fairly suggests the use of two different polymer materials in a polymer on polymer construction substantially as claimed.
Applicant’s remarks discuss feature of the prosecution of the parent case Application No. 12/792,184 including the oral argument held on July 6, 2017.  There are a number of differences in the factual and/or legal questions at hand in the present application and the parent application at the time of the oral argument.  Among other things, the rejection in question in the parent case alone, failed to show the articular requirements of the limitations relating to “an orthopedic prosthetic hip or knee joint”.  There was no finding in the parent case regarding the present combination of references or alleged failure of Humphreys to teach the combination of claimed materials.  Moreover, in the present application the Linares reference, not Humphreys, is relied upon for the claim limitation of the orthopedic joint being a hip or knee joint.  
Applicant’s remarks further shows that the originally filed specification discusses several polymer on polymer bearings, other than the claimed polymer combination, that have been used but abandoned or discontinued.  Applicant concludes that because of the failed or unknown polymer combination hindsight is needed to arrive at the claimed invention.  In response to Applicant's argument that Examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  As applied in the present rejection, the prior art expressly teaches and/or suggests the use of the claimed polymer combination in a hip or knee implant for the reasons described in this and the previous office actions.
Finally, on page 11 of Applicant’s remarks he argues unexpected results yielded from the combination of the claimed materials on the implant bearings in a knee or hip implant substantially as claimed.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action: 
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 4, 6, 12, 13, 21 and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Linares U.S. publication no. 2011/0035012 A1 in view of Humphreys et al. U.S. publication no. 2005/0171610 (“Humphreys”).
As best understood regarding claims 1, 4, 12, 13, 21 and 22, Linares discloses an orthopedic prosthetic knee, shoulder or ankle joint (e.g., see at least paragraphs [0002], [0010], [0034], [0047], [0066] and [0073]-[0074]; and figures), comprising: a joint couple (14, 16; seq.) the joint couple having a first joint component (14, seq. or the like) capable of being mounted on a femur, humerus or talus (e.g., see at least paragraphs [0002], [0010], [0034], [0047], [0066] and [0073]-[0074]; and figures) and having a first bearing surface (24, seq. or the like; e.g., figure 1, paragraph [0052]) and a second joint component (16, seq. or the like) capable of being mounted on a proximal tibia, glenoid or tibia (e.g., see at least paragraphs [0002], [0010], [0034], 
Throughout the disclosure, Linares expressly teaches the first and second bearing surfaces (24, 22; seq. or the like) being made of composite plastic materials.  As an example, Linares expressly teaches “The plugs, as each reference at 14 and 16 in FIGS. 2 and 3, are again constructed from any type of plasticized, or modified composite plasticized, material including any of a wide range of polymers not limited to urethanes, silicones, elastomers and the like…”
Linares is silent regarding the specific polymer composite forming the first and second bearing surfaces.  Thus, Linares is silent regarding the first bearing surface is composed of a substantially pure, non-carbon fiber or glass fiber reinforced PEEK polymer and the second bearing surface is made of cross-linked UHMWPE substantially as claimed.
In the same field of endeavor, namely orthopedic prosthesis and particularly “polymer on polymer bearings” (paragraph [0072]), Humphreys expressly demonstrates the well-known fact that substantially pure, non-carbon fiber or glass fiber reinforced PEEK polymer and cross-linked UHMWPE are among a short list of some of the most well-known and used plasticized composites in the bone art (e.g., figure 19 and paragraph [0072]). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to try using the combination of first bearing surface is composed of a substantially pure, non-
Regarding claim 6, Linares discloses the first bearing surface is formed as a surface on a stand-alone component (e.g., figures).

Claims 14 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Linares U.S. publication no. 2011/0035012 A1 in view of Humphreys et al. U.S. publication no. 2005/0171610 (“Humphreys”) and further in view of Saum et al. U.S. patent no. 6,017,975 (“Saum”).
Regarding claims 14 and 19, as described supra, Linares in view of Humphreys teaches the invention substantially as claimed. Humphreys in view of Linares is silent regarding cross-linking the UHMWPE at least three times by irradiation, heating after irradiation and cooling after each heating, substantially as claimed.
In the same field of endeavor, namely orthopedic implants, Saum teaches cross-linking UHMWPE by irradiation in order to remove free radicals from the material during the manufacturing process (e.g., at least col. 3, lines 39-55 and col. 4, lines 31-37).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to cross-link the UHMWPE by irradiation, as taught and/or suggested by Saum, in order to provide lower wear than non-cross-linked versions of polyethylene and remove free radicals from the material during the manufacturing process with predictable results and a reasonable expectation for success.
Further, while Linares in view of Humphreys in view Saum is silent regarding heating, cooling and forming irradiation specifically ‘three times,’ it would have been obvious to one of ordinary skill in the art at the time of the invention that repeating known steps in known procedures is within skill of worker in the art. MPEP 2144.04.  Further the claims are directed to a product not a method of making and the increased number of times irradiation is completed does not appear to substantially change the structure of the device from that of Humphreys in view of Saum.  Product claims are not limited by process steps.  MPEP 2173.05.  

Claims 10 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Linares U.S. publication no. 2011/0035012 A1 in view of Humphreys et al. U.S. publication no. 2005/0171610 (“Humphreys”) and further in view of Trieu, U.S. publication no. 2008/0021557 ("Trieu").
Regarding claims 10 and 18, as described supra, Linares in view of Humphreys teaches the invention substantially as claimed and including the first bearing surface (24, seq. or the like) and the second bearing surface (22, seq. or the like) is each configured to contact a bone (figures).
Throughout the disclosure, including at least paragraphs [0011] and [0078]-[0079]), Linares teaches it is desirable to enhance bone adhesion and ingrowth. However,  Linares in view of Humphreys is silent regarding at least one of the bearing surfaces comprises a porous PEEK or PAEK layer for bone ingrowth substantially as claimed.
In the same field of endeavor, namely orthotic prosthetic joints, Trieu teaches a bearing component has a porous PEEK layer for bone ingrowth (e.g., see paragraphs [0121]-[0123]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to try modifying the device of Linares in view of Humphreys such that the ingrowth features of include a porous PEEK layer for the bone ingrowth, as taught by Trieu, as an obvious matter of design choice with predictable results and a reasonable expectation of success.  
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIA LYNN WATKINS whose telephone number is (571)270-1456.  The examiner can normally be reached on Mon. 4-9pm; Tues. 4-9pm; Thurs. 12-2pm, 4-8pm; Fri. 4-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARCIA L WATKINS/Primary Examiner, Art Unit 3774